            Case 1:19-cv-02719-CRC Document 11 Filed 05/06/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
___________________________________
                                     )
CITIZENS FOR RESPONSIBILITY          )
AND ETHICS IN WASHINGTON             )
                                     )
                  Plaintiff,         )
                                     )
                  v.                 )     Civil Action No. 19-2719 (CRC)
                                     )
U.S. DEPARTMENT OF THE               )
TREASURY,                            )
                                     )
                Defendant.           )
___________________________________ )

                                    JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated April 9, 2020, the parties, by and through

undersigned counsel respectfully inform the Court as follows:

       1.      As outlined in the last status report, the Department of Treasury (“Treasury”)

completed its search and processing of records responsive to Plaintiff’s Freedom of Information Act

(“FOIA”) request.

       2.      The parties have made substantial progress towards resolving the remaining issues in

this case. As noted in the last report, Plaintiff has reviewed the response and has raised some issues.

       3.      Treasury has been trying to address Plaintiff’s questions, but it has been difficult

because it has been occupied full time on COVID-19 issues. Treasury is on the front lines in

addressing the economic impacts of the pandemic. Treasury’s attorney team has been working not

only on the internal-facing issues relating to protecting the health and safety of Treasury employees

but also on the external-facing issues relating to standing up the new economic stimulus programs.

       4.      Treasury provided responses to Plaintiff’s concerns regarding its Exemption 6

redactions, namely the descriptions of the persons on the “To” and “CC” lines whose names had
            Case 1:19-cv-02719-CRC Document 11 Filed 05/06/20 Page 2 of 3



been redacted. Treasury needs additional time to analyze and respond to Plaintiff’s Exemption 5

related questions, but it will do so as quickly as possible given the COVID-related circumstances.

The parties are continuing to confer regarding those issues and they hope to resolve this case without

the Court’s involvement.

       5.      While the Court has set a briefing schedule in this matter, the parties are attempting

to resolve this matter without the assistance of the Court and ask that the briefing schedule be stayed.

The parties also propose that a further status report be filed on June 15, 2020.

                                              Respectfully submitted,

                                              /s/ Laura C. Beckerman
                                              Laura C. Beckerman
                                              (D.C. Bar No. 1008120)
                                              Anne L. Weismann
                                              (D.C. Bar No. 298190)
                                              Citizens for Responsibility and Ethics
                                                in Washington
                                              1101 K Street, NW, Suite 201
                                              Washington, D.C. 20005
                                              Phone: (202) 408-5565
                                              Fax: (202) 588-5020

                                              Attorneys for Plaintiff

                                              TIMOTHY J. SHEA, D.C. Bar #437437
                                              United States Attorney

                                              DANIEL VAN HORN, D.C. Bar #924092
                                              Chief, Civil Division

                                              /s/ Patricia McBride
                                              PATRICIA K. MCBRIDE
                                              Assistant United States Attorney, Civil Division
                                              555 Fourth St., N.W.
                                              Washington, D.C. 20530
                                              Phone: (202) 252-7123
                                              Email: Patricia.McBride@usdoj.gov

                                              Counsel for Defendant

                                                   2
           Case 1:19-cv-02719-CRC Document 11 Filed 05/06/20 Page 3 of 3



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
________________________________________
                                           )
CITIZENS FOR RESPONSIBILITY                )
AND ETHICS IN WASHINGTON                   )
                                           )
               Plaintiff,                  )
                                           )
                   v.                      )    Civil Action No. 19-2719 (CRC)
                                           )
U.S. DEPARTMENT OF THE                     )
TREASURY,                                  )
                Defendant.                 )
_________________________________________ )

                                       [PROPOSED] ORDER

       Upon consideration of the parties’ Joint Status Report, it is hereby ORDERED that the

Briefing Schedule is Stayed. It is further ordered that the Parties shall file a further status report on

June 15, 2020.



SO ORDERED.



Date: _____________                            ______________________________________
                                               United States District Judge
